DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/9/22 have been received. Claims 1, 5-7, 9, and 16-17 have been amended. 
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Akikusa et al. (US 2017/0256777) on claim(s) 1-20 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a thick film electrode for a lithium secondary battery, the thick film electrode comprising: a cathode formed on a current collector and including a cathode active material; and an anode formed on a current collector and including an anode active material,
wherein the cathode and the anode have a thickness in a range of 250 µm to 1500 µm, and are laser-etched to form one or more grooves on a surface, wherein the one or more grooves have a form of a line groove, and where the one or more grooves include at least two line grooves, an interval between each nearest edge of the at least two line grooves is the same along the extension direction of the at least two line grooves, and wherein a section of the at least two line grooves has a sectional shape that an upper portion of a section of the at least two line grooves has a first slope and a lower portion of a section of the at least two line grooves has a second slope which is bigger than the first slope.
	The prior art to Akikusa et al. (US 2017/0256777) discloses a thick film electrode for a lithium secondary battery, the thick film electrode comprising: a cathode formed on a current collector and including a cathode active material; and an anode formed on a current collector and including an anode active material, wherein the cathode and the anode have a thickness in a range of 250 µm to 1500 µm, and are laser-etched to form one or more grooves on a surface, but does not disclose, teach or render obvious wherein the one or more grooves have a form of a line groove, and where the one or more grooves include at least two line grooves, an interval between each nearest edge of the at least two line grooves is the same along the extension direction of the at least two line grooves, and wherein a section of the at least two line grooves has a sectional shape that an upper portion of a section of the at least two line grooves has a first slope and a lower portion of a section of the at least two line grooves has a second slope which is bigger than the first slope.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 17 is directed to a lithium secondary battery comprising: a thick film electrode including a cathode including a cathode active material and an anode including an anode active material; a current collector to form the thick film electrode; a separator; and an electrolyte,
wherein the cathode and the anode have a thickness in a range of 250 µm to 1500 µm, and are laser-etched to form one or more line grooves on a surface, wherein the one or more grooves have a form of a line groove, and where the one or more grooves include at least two line grooves, an interval between each nearest edge of the at least two line grooves is the same along the extension direction of the at least two line grooves, and wherein a section of the at least two line grooves has a sectional shape that an upper portion of a section of the at least two line grooves has a first slope and a lower portion of a section of the at least two line grooves has a second slope which is bigger than the first slope.  The reasons for allowance are substantially the same as provided in paragraph 5 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724